GRIFFIN, Judge.
Appellant, who seeks personal injury protection benefits under a policy of liability insurance covering an automobile in which he was a passenger, appeals a summary final judgment below rendered in favor of Armor Insurance Company. The lower court found that the insured gave false and misleading information to the insurer in her application by failing to identify a person whom she knew may, in the future, drive the insured vehicle. The lower court erred in entering summary judgment in favor of Armor because there is evidence in the record that would permit a jury to find that the insured’s answer to the particular question on the application was not false or misleading.
REVERSED and REMANDED.
PETERSON, J., concurs.
GOSHORN, J., concurs and concurs specially with opinion.